DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete since the claims are directed towards a "wireless communication device", but provide no specific structure of the device (i.e. a processor, a transceiver, etc.).  Thus the claimed device structure is not clear.  The rest of the claim limitations are directed towards method steps performed by an access point.  It is also not clear if the AP is meant to be the wireless communication device itself, and there is also no claimed structure of the AP.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 22-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over You (Pub No 20170238272) further in view of Saiwai (Pub No 20160165585).

Regarding claim 1 and 31,
 	You teaches A wireless communication method, comprising: 
 	configuring a parameter of a discovery signal (LTE-U preamble) sent on an unlicensed carrier by an access point, (eNB) wherein the parameter includes a sending period of the discovery signal, a duration of the discovery signal, and an offset of the discovery signal; (interpreted as That is, a scrambling ID, the number of antenna ports, and a transmission period/offset of a DRS-CSI-RS that a specific cell transmits may be different from those of a CSI-RS that the specific cell transmits, see You Para [0177]. Also see A period, an offset, and a duration in which the LTE-U preamble can be transmitted may be configured through RRC through a Pcell or an Scell, operating on a licensed carrier, see para [0251]. Also see the DRS (or modified DRS) is used as the LTE-U preamble, see You para [0295])
 	 
 	sending, by the access point, the discovery signal on the unlicensed carrier after the access point preempts the unlicensed carrier, (interpreted as In order to transmit an LTE frame or data to a UE in an LTE-U environment, an eNB should occupy a channel through contention with other devices, such as CCA/LBT, see You para [0216]) wherein the discovery signal comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a channel state information-reference signal (CSI- RS) (interpreted as The DRS is a PSS/SSS/CSI-RS, see You para [0163])

 	However does not teach determining, by the access point, that the duration of the discovery signal is smaller than a preset time threshold; and
 	Saiwai (Pub No 20160165585) teaches determining, by the access point, that the duration of the discovery signal is smaller than a preset time threshold; and (interpreted as When a determination result in step S113 is “YES,” in step S114, the eNB 200 sets the discovery time to a maximum value, see Saiwai para [0090]).
 	It would have been obvious to one of ordinary skill in the art to combine the duration taught by You with the maximum duration as taught by Saiwai so that the system limits the resources for discovery thereby not overusing resources.

Regarding claim 27 and 37,
 	You teaches A wireless communication method, comprising: 
 	receiving, by a user equipment, a parameter that indicates a duration of a discovery signal; and (interpreted as That is, a scrambling ID, the number of antenna ports, and a transmission period/offset of a DRS-CSI-RS that a specific cell transmits may be different from those of a CSI-RS that the specific cell transmits, see You Para [0177]. Also see A period, an offset, and a duration in which the LTE-U preamble can be transmitted may be configured through RRC through a Pcell or an Scell, operating on a licensed carrier, see para [0251]. Also see the DRS (or modified DRS) is used as the LTE-U preamble, see You para [0295])
 	receiving, by the user equipment, the discovery signal on an unlicensed carrier, wherein the discovery signal comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a channel state information-reference signal (CSI- RS) (interpreted as The DRS is a PSS/SSS/CSI-RS, see You para [0163])
	However does not teach determining, by the access point, that the duration of the discovery signal is smaller than a preset time threshold; and
 	Saiwai (Pub No 20160165585) teaches determining, by the access point, that the duration of the discovery signal is smaller than a preset time threshold; and (interpreted as When a determination result in step S113 is “YES,” in step S114, the eNB 200 sets the discovery time to a maximum value, see Saiwai para [0090]).
 	It would have been obvious to one of ordinary skill in the art to combine the duration taught by You with the maximum duration as taught by Saiwai so that the system limits the resources for discovery thereby not overusing resources.


Regarding claim 22 and 29 and 32 and 39,
 	You in view of Saiwai teach The method of claim 1, wherein the discovery signal is used for coarse synchronization, measurement and access point discovery of the access point and user equipment (UE) served by the unlicensed carrier on the unlicensed carrier, (interpreted as  the DRS will have to be used for coarse time/frequency tracking, measurement, and (if necessary) QCL see You para [0166])  wherein the parameter of the discovery signal comprises: a sending pattern, a power, a port, an occupied bandwidth, a time-frequency resource, and a measurement pattern, (interpreted as power, para [0199], ports may also be used to indicate a pattern of REs occupied para [0057][0177]. Measurement gap period, see para [0173]) and wherein the sending pattern comprises a sending period, an offset, and a duration, (interpreted as That is, a scrambling ID, the number of antenna ports, and a transmission period/offset of a DRS-CSI-RS that a specific cell transmits may be different from those of a CSI-RS that the specific cell transmits, see You Para [0177]. Also see A period, an offset, and a duration in which the LTE-U preamble can be transmitted may be configured through RRC through a Pcell or an Scell, operating on a licensed carrier, see para [0251]. Also see the DRS (or modified DRS) is used as the LTE-U preamble, see You para [0295]) and the measurement pattern comprises a measurement period, an offset, a duration, and a measurement gap. (interpreted as [0173] (1) A multiple of a measurement gap period, for example, 40 ms, 80 ms, 160 ms, or 320 ms (if a new measurement gap period is configured, multiples of such a new period may also be considered);
[0174] (2) Alignment with a DRX cycle, for example, 10, 20, 32, 40, 64, 80, 128, 160, 256, 320, 512, 640, 1024, 1280, 2048, or 2560, see You para [0173])

Regarding claim 23 and 33,
 	You in view of Saiwai teach The method of claim 1, wherein the parameter of the discovery signal sent on the unlicensed carrier is configured by the access point according to a centralized configuration mode by: allocating, by a macro cell, a cluster head or a centralized controller, (interpreted as Multiple small cells may be established to form a cluster, or multiple small cells and a macro cell may be established together. A small cell cluster formed by a set of multiple small cells may be present within the coverage of the macro cell, or may be independently present out of the coverage of the macro cell, see You para [0152]) the parameter of the discovery signal sent on each unlicensed carrier by one or more neighboring access points centrally, or specifying a certain neighboring access point as the macro cell, the cluster head or the centralized controller to allocate the parameter of the discovery signal sent on each unlicensed carrier by one or more neighboring access points centrally (interpreted as neighbor LTE-U cells use the channel altogether. Therefore, it may be assumed that, at a timing at which one LTE-U cell transmits a synchronization signal (or LTE-U preamble) and/or a measurement signal, neighbor LTE-U cells also transmit the synchronization signal (or LTE-U preamble) and/or the measurement signal, see You para [0324])

Regarding claim 24 and 34,
 	You in view of Saiwai teach The method of claim 1, further comprising: sending the parameter of the discovery signal to a user equipment (UE) served by the unlicensed carrier or a neighboring access point of the access point by: sending the parameter of the discovery signal to the UE by a licensed carrier or the unlicensed carrier that is preempted; (interpreted as In other words, upon determining that a channel is idle through a scheme such as CCA/LBT, the eNB/LTE-U device may transmit the LTE-U preamble first and then transmit the LTE-U frame or data, see You para [0238]) or transferring the parameter of the discovery signal to the neighboring access point of the access point by backhaul or broadcast (rejected as being an alternative limitation).

Regarding claim 25 and 35,
 	You in view of Saiwai teach The method of claim 1, wherein before the access point sends the discovery signal on the unlicensed carrier, the method further comprises: screening the unlicensed carrier on which the discovery signal will be sent according to a service situation, an interference situation and an occupation situation of the unlicensed carrier, wherein the unlicensed carrier on which the discovery signal will be sent comprises one or more unlicensed carriers. (interpreted as In other words, upon determining that a channel is idle through a scheme such as CCA/LBT, the eNB/LTE-U device may transmit the LTE-U preamble first and then transmit the LTE-U frame or data, see You para [0238])

Regarding claim 26 and 36,
 	You in view of Saiwai teach The method of claim 1, wherein the discovery signal comprises a downlink reference signal, wherein the downlink reference signal comprises any one or more of the following signals: a Primary Synchronization Signal (PSS) or a Secondary Synchronization Signal (SSS), a Cell- specific Reference Signal (CRS), a Channel State Information-Reference Signal (CSI-RS), and a Position Reference Signal (PRS). (interpreted as The DRS is a PSS/SSS/CSI-RS, see You para [0163])

Regarding claim 28 and 38,
 	You in view of Saiwai teach The method of claim 27, wherein the discovery signal is received on the unlicensed carrier that is preempted. (interpreted as In order to transmit an LTE frame or data to a UE in an LTE-U environment, an eNB should occupy a channel through contention with other devices, such as CCA/LBT, see You para [0216])

Regarding claim 30 and 40,
 	You in view of Saiwai teach The method of claim 27, wherein the parameter of the discovery signal is received by a licensed carrier or the unlicensed carrier that is preempted. (interpreted as In order to transmit an LTE frame or data to a UE in an LTE-U environment, an eNB should occupy a channel through contention with other devices, such as CCA/LBT, see You para [0216]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                                                                                                                                                                                         /JASON E MATTIS/Primary Examiner, Art Unit 2461